Citation Nr: 1433402	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for left thigh overuse syndrome.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the claims folder. 

This matter was previously before the Board in November 2013 at which time the issue on appeal was remanded for additional action; namely, to obtain a new VA examination, which was accomplished in December 2013.  The case was returned to the Board for appellate consideration. 

The Virtual VA claims file has been reviewed.   This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Left thigh overuse syndrome is manifest by moderate injury to muscle group XIV.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for left thigh muscle overuse syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5314 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in December 2009.  This letter explained the evidence necessary to substantiate the Veteran's claim for an increased disability evaluation, as well the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The rating decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claim.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.   The examination reports contain all the findings needed to rate the Veteran's service-connected left thigh overuse syndrome, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

The Board also observes that the undersigned Acting Veterans Law Judge, at the Veteran's August 2011 hearing, clarified the issue on appeal and explained the concept of an increased rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Veteran is currently assigned a noncompensable disability rating for her left thigh overuse syndrome by analogy to 38 C.F.R. § 4.73, Diagnostic Code 5314.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  See generally 38 C.F.R. § 4.73.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

At all times during the appeal period, the regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c).  Objective findings typically include a minimal scar; no evidence of a fascia defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue. 38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection. In such cases, there will be a service department record or other evidence of in- service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements. Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Id. Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id.

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile. Id.

Diagnostic Code 5314 (2013) provides evaluations for disability of Muscle Group XIV, which is part of the pelvic girdle and thigh.  The muscles involved in Muscle Group XIV include the anterior thigh group, namely, sartorious, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  The functions affected by these muscles involve extension of the knee, simultaneous flexion of the hip and knee, tension of the fascia lata and iliotibial band in concert with XVII in postural support of the body, and acting with the hamstrings in synchronizing hip and knee.  A noncompensable disability rating is for assignment where there is slight impairment of function and a 10 percent evaluation is assigned for moderate impairment of function.  The next higher, 30 percent evaluation is assigned for moderately severe impairment, and a 40 percent disability rating for severe impairment.  
 
The Veteran's service treatment records show treatment for left thigh pain and
quadriceps strain in service.  Service records typically show relatively brief treatment and return to duty with good functional results after healing.  There was no evidence of fascia defect, atrophy, impaired tone, or impaired function.  At the time of the grant of service connection in 2008, the Veteran reported experiencing a burning sensation, but denied severe muscle pain.  Muscle strength was intact, joint function was normal, and the muscle was capable of moving the joints.  The assessment was left thigh muscle overuse syndrome. 

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's left thigh muscle overuse syndrome most closely approximates the criteria for an increased, 10 percent disability.  

Despite conflicting reports, the evidence does establish that there is fatigue and pain, with flare-ups that are moderate in severity.  Although the record indicates that the Veteran does not have loss of deep fascia, loss of muscle substance, or impairment of muscle tonus, the January 2010 and December 2013 VA examination reports indicate that the Veteran has constant burning pain, rated 4 out of 10, with weekly flare-ups of moderate severity, including pain rated as 7-8 out of 10.  Likewise, the Veteran testified that her left leg tired more easily, and that she experienced incoordination as a result of her left thigh overuse syndrome; she also testified that it did not impact her activities of daily living, but only because she pushed through her discomfort to accomplish such activities.  Nevertheless, although there is fatigue and pain, there is no decrease in strength upon testing.  

Based upon this evidence, there is a moderate muscle injury and no more.  Here, there is no sloughing of soft parts, intermuscular scarring or a history of prolonged infection.  Although there is some pain and fatigue, strength remained normal and she did not experience limitation of motion as a result of her left thigh muscle overuse syndrome.  In essence, the constellation of symptoms (lay and medical) expected for a moderately severe injury is not present.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left thigh muscle overuse syndrome are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination report and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, fatigability, and incoordination, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's left thigh muscle overuse syndrome, standing alone, had an impact on her employment beyond that which is contemplated by the rating criteria.   Therefore, referral for consideration of an extraschedular rating for the Veteran's left thigh muscle overuse syndrome pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board also finds that this appeal does not encompass a claim for a total disability rating based upon individual unemployability; at her most recent VA examination, the Veteran confirmed current employment.  

In conclusion, the Board finds that the weight of the evidence supports the assignment of a 10 percent rating, but no higher, for the Veteran's left thigh muscle overuse syndrome, and the appeal is granted to that extent.  


ORDER

A disability rating of 10 percent is granted for left thigh muscle overuse syndrome, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
A.C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


